Citation Nr: 1436031	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  08-15 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include bipolar disorder and posttraumatic stress disorder.

2.  Entitlement to service connection for gastroesophageal reflux disease, to include as secondary to a psychiatric disability.

3.  Entitlement to service connection for degenerative changes of the cervical spine, to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to July 1978. 

This case comes before the Board of Veterans' Appeals (Board) from November 2005 and May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In April 2012, the Veteran testified during a Board hearing at the RO.  In a January 2013 decision, the Board denied the claim for an initial compensable rating for bilateral hearing loss and remanded the claims for service connection for degenerative changes of the cervical spine, bipolar disorder, and gastroesophageal reflux disease (GERD).  In a May 2013 rating decision, the RO denied service connection for posttraumatic stress disorder (PTSD).  As a claim for service connection for a psychiatric disability includes any mental disability that may be reasonably encompassed, the Board has broadened the issue on appeal as stated on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

As noted in the introduction, the RO denied a claim for service connection for PTSD in a May 2013 rating decision.  That rating decision is in the Veteran's Virtual VA electronic claims file and Veterans Benefits Management System paperless claims processing system.  However, the evidence relied upon is not in either system.  As that evidence may be relevant to the psychiatric disability claim on appeal, the AOJ should associate it with the claims file.

As the remand of the above claim could affect the claim for service connection for GERD, the Board finds that the claims are inextricably intertwined and a Board decision on the latter claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

With respect to the claim for service connection for degenerative changes of the cervical spine, although a VA medical opinion was obtained on remand, the rationale for the opinion appears incomplete.  While the VA examiner noted the Veteran's history of in-service injury and progressive symptoms with chronic symptoms starting in the last 10 years, the rationale addresses the medical evidence of record but not the Veteran's report of progressive symptoms.  Thus, the claims file should be returned to the examiner to obtain an addendum opinion that addresses the above history.  

In addition, in October 2013, the Veteran requested that the AOJ obtain the VA report of an upcoming MRI of the cervical spine at the Birmingham VA Medical Center (VAMC).  Thus, that report should also be obtained on remand.  The Veteran also submitted private medical records relevant to his cervical spine.  Those records should therefore be considered on remand.

Lastly, the AOJ should obtain any outstanding medical records.  The May 20013 rating decision cites an April 2013 treatment note from the Birmingham VAMC.  Thus, any treatment notes since that time should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file all the evidence cited in the May 2013 rating decision.

2.  Obtain any treatment records from the Birmingham VAMC dated since April 2013.

3.  Then, arrange for the Veteran's claims file to be reviewed by the examiner who conducted the January 2013 VA cervical spine examination for an addendum opinion.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability had its onset during active service or within one year thereafter, or is otherwise causally related to such service.  The examiner should discuss the Veteran's lay statements regarding history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

4.  Then, readjudicate the claims, with consideration of all the evidence added to the claims file since the March 2013 supplemental statement of the case and that cited in the May 2013 rating decision.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

